IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ) ID. No. 1508017483
) In and for Kent County
v. )
) RK15-09-0051-01
ADARYLLE L. LANGSTON, ) Sex Child Abuse (F)
)
Def`endant. )
ORDER

Submitted: January 2, 2018
Decided: January 26, 2018
On this 26th day of`January, 2018 upon consideration of` the Def`endant’ s Motion
f`or Postconviction Relief`, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:
l. The defendant, Adarylle L. Langston (“Langston”), pled guilty at his Final
Case Review on December 2, 2015 to one count of Sexual Abuse of` a Child by a Person
in a Position of Trust, Authority, or Supervision in the First Degree, ll Del. C. § 778.
He was also facing one count of Endangering the Welf`are of a Child, and one count of`
Rape in the Fourth Degree. In exchange for the plea, nolle prosequis Were entered by
the State on the two additional charges. The parties, as a part of the Plea Agreement,
recommended a sentence of twenty-five years of incarceration suspended after five
years, two of Which Were minimum mandatory, for probation. The Court agreed With
the recommendation and sentenced Langston accordingly.
2. Langston did not appeal his conviction or sentence to the DelaWare
Supreme Court. Instead he filed the pending motion for postconviction relief

pursuant to Superior Court Criminal Rule 61 on November 14, 2016.

State v. Adarylle L. Langston
ID No. 1508017483
January 26, 2018

3. The matter was referred to the Court Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62.
The Commissioner has filed a Report and Recommendation recommending that the
Court deny the Def`endant’s Motion for Postconviction Relief.

4. After the issuance of the Commissioner’ s Report, neither party filed an appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and for
the reasons stated in the Commissioner’s Report and Recommendation dated October
25, 2017,

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Movant’s Motion
for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is hereby

DENIED.

/s/ Noel Eason Primos
Judge

 

NEP/sz

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Denise L. Weeks-Tappan, Esquire
Kathleen K. Amalfitano, Esquire
Adarylle L. Langston, JTVCC